DETAILED ACTION
This office action is in response to application no. 16/460,212 filed on 07/02/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/700,490, filed on 04/30/2015.

Specification
The disclosure is objected to because of the following informalities: on page 1, [0001], incomplete reference is made to U.S. Application No. 14/700,490, now issued as U.S. Patent No. 10,383,603.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 – 3 all independently recite “an enhancement amount”.  It is unclear if these enhancement amounts are the same or different in the claims.  For purposes of examination these amounts will be considered equivalent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2005/0101865, herein Hao) in view of Sang et al. (US 2009/0225827, herein Sang).

With regard to claim 1, Hao teaches an ultrasound diagnostic device generating a frame reception signal by compounding a plurality of sub-frame reception signals, imaging mode according to a transmission angle, acquired from a subject body through an ultrasound probe, 10 or 732, a range in the subject body that is scanned differs due to a different one of a plurality of ultrasound beam steering angles, transmission angle, being used, the ultrasound diagnostic device comprising a control circuit, 10,20, 30, 50 & 75, the control circuit including: a reception signal acquirer, transducer 10, acquiring the sub-frame reception signals (Abstract; Figs. 2, 4 & 7; [0034, 0036, 0044, 0050, 0051]), but fails to disclose wherein the sub-frame reception signals are each generated through one of a plurality of sub-scans composing an ultrasound scan, and a range in the subject body that is scanned differs due to a different one of a plurality of ultrasound beam steering angles being used between the sub-scans, a sub-frame enhancement map creator creating a plurality of sub-frame enhancement maps, each corresponding to one of the sub-frame reception signals, the creating of each of the sub-frame enhancement maps being performed by calculating, for a pixel region reception signal included in a corresponding one of the sub-frame reception signals, an enhancement amount in accordance with a characteristic value calculated based on the pixel region reception signal, the pixel region reception signal corresponding to a pixel region composed of one or more pixels; and an enhancement-applied reception signal generator generating an enhancement-applied frame reception signal by compounding pixel region reception signals included in the sub-frame reception signals based on pixel region positions, while taking into account the enhancement amount included in at least one of the sub-frame enhancement maps.
Sang teaches wherein the sub-frame reception signals are each generated through one of a plurality of sub-scans, sub-blocks, composing an ultrasound scan, a sub-frame enhancement map creator, portion of adaptive frame averaging unit 615, creating a plurality of sub-frame enhancement maps, characteristic, each corresponding to one of the sub-frame reception signals, the creating of each of the sub-frame enhancement maps being performed by calculating, for a pixel region reception signal, pixel point, included in a corresponding one of the sub-frame reception signals, an enhancement amount, frame averaging coefficient, in accordance with a characteristic value calculated based on the pixel region reception signal, the pixel region reception signal corresponding to a pixel region composed of one or more pixels, pixel point; and an enhancement-applied reception signal generator, portion of adaptive frame averaging unit 615, generating an enhancement-applied frame reception signal, Y(K), by compounding pixel region reception signals included in the sub-frame reception signals based on pixel region positions, while taking into account the enhancement amount, determining of the frame averaging coefficient, included in at least one of the sub-frame enhancement maps (Abstract; Figs. 3 – 6; [0012 – 0014, 0018 – 0021]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of wherein the sub-frame reception signals are each generated through one of a plurality of sub-scans composing an ultrasound scan, a sub-frame enhancement map creator creating a plurality of sub-frame enhancement maps, each corresponding to one of the sub-frame reception signals, the creating of each of the sub-frame enhancement maps being performed by calculating, for a pixel region reception signal included in a corresponding one of the sub-frame reception signals, an enhancement amount in accordance with a characteristic value calculated based on the pixel region reception signal, the pixel region reception signal corresponding to a pixel region composed of one or more pixels; and an enhancement-applied reception signal generator generating an enhancement-applied frame reception signal by compounding pixel region reception signals included in the sub-frame reception signals based on pixel region positions, while taking into account the enhancement amount included in at least one of the sub-frame enhancement maps.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to include those limitations identified as taught by Sang above, since temporal compounding of images at different moments may effectively suppress the noise and improve the signal to noise ratio of an image.
Further regarding claim 1, Hao in view of Sang discloses a range in the subject body that is scanned differs due to a different one of a plurality of ultrasound beam steering angles being used between the sub-scans, sub-blocks (Hao: [0036]) (Sang: Abstract).
	Regarding claim 2, Hao in view of Sang discloses wherein the enhancement-applied reception signal generator, portion of adaptive frame averaging unit 615 as illustrated in Fig. 3, includes: generating of the enhancement-applied frame reception signal, Y(k), comprises: a frame enhancement map compounder, portion of Frame averaging unit 615 as illustrated in Fig. 3, creating a frame enhancement map, weighted averaging, by averaging the sub-frame enhancement maps, characteristic; a reception signal generator, portion of Frame averaging unit 615 as illustrated in Fig. 3, generating a frame reception signal by compounding the sub-frame reception signals, imaging mode according to a transmission angle; and a reception signal enhancer, portion of Frame averaging unit 615 as illustrated in Fig. 3, applying enhancement to the frame reception signal by applying, with respect to each pixel region reception signal included in the frame reception signal, an enhancement amount, frame averaging coefficient, included in the frame enhancement map, weighted averaging, for a corresponding pixel region reception signal (Sang: Abstract; Figs. 3 – 6; [0012 – 0021, 0027, 0060 – 0061]).
	With regard to claim 3, Hao in view of Sang discloses wherein the enhancement-applied reception signal generator, portion of adaptive frame averaging unit 615 as illustrated in Fig. 3 which creates Y(K), includes: a frame enhancement map compounder, portion of Frame averaging unit 615 as illustrated in Fig. 3, creating a frame enhancement map, weighted averaging, by compounding the sub-frame enhancement maps, characteristic, in accordance with a correction condition, motion variable, pertaining to the ultrasound beam steering angles respectively used to acquire the sub-frame reception signals, imaging mode according to a transmission angle; a reception signal compounder, portion of Frame averaging unit 615 as illustrated in Fig. 3, generating a frame reception signal by compounding the sub-frame reception signals; and a reception signal enhancer, portion of Frame averaging unit 615 as illustrated in Fig. 3, applying enhancement to the frame reception signal by applying, with respect to each pixel region reception signal included in the frame reception signal, an enhancement amount, frame averaging coefficient, included in the frame enhancement map, for a corresponding pixel region reception signal (Hao: Abstract; Figs. 2, 4 & 7; [0036, 0044, 0050, 0051]) (Sang: Abstract; Figs. 3 – 6; [0012 – 0021, 0060 – 0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0241451 is cited as disclosing needle tracking techniques that are dissimilar to those claimed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793